Judgment, and order denying motion for a new trial, unanimously affirmed, with costs. The charge of the learned trial justice, that plaintiff could recover the $25,000 and the additional $1,552 expenditures only in the event that the jury found the contract to have been breached by defendants, must be regarded as having been the view taken by them in the light of their verdict. This conclusion requires us to hold that the charge as complained of in other respects was, therefore, harmless error. Present — Lazansky, P. J., Young, Kapper, Seeger and Scudder, JJ.